    Case: 1:19-cv-05965 Document #: 45 Filed: 01/28/20 Page 1 of 8 PageID #:792




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


 ALICIA M. PAGE, CARMEL COOPER, and
 CINDY MUNIZ, individually, and on behalf of            Case No.: 1:19-cv-05965
 all others similarly situated,
                                                        Hon. Sharon Johnson Coleman
                Plaintiffs,

         vs.

 ALLIANT CREDIT UNION, and DOES 1-
 100,

                Defendants.




                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE



TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

       Pursuant to Federal Rules of Evidence, Rule 201(b)(2), Plaintiff Alicia M. Page hereby

respectfully requests that the Court take judicial notice of the following exhibits which constitute

publicly available documents obtained from the public domain, and are submitted in response to

the documents outside of the Complaint that Defendant has attempted to supplement the record

with in support of its motion to dismiss. Plaintiff submits that, alternatively, the Court should

take judicial notice of the following exhibits in the event that the Court converts Defendant’s

motion to dismiss under Rule 12(b)(6) into a motion for summary judgment under Rule 56.

Finally, Plaintiff will be prepared to amend her complaint to expressly allege and incorporate the

language included in the following exhibits:




                                                 1
    Case: 1:19-cv-05965 Document #: 45 Filed: 01/28/20 Page 2 of 8 PageID #:793




       Exhibit 1: A true and correct copy of Air Academy Federal Credit Union’s Fee

Schedule. (See Declaration of Richard D. McCune (“McCune Decl.”), ¶ 3, Ex. 1.) Judicial

notice is appropriate because the accuracy of this document may be readily determined from

sources whose accuracy cannot be reasonably questioned, as they are published on, and were

retrieved from, Air Academy Federal Credit Union’s own website at:

https://www.aafcu.com/fees.html, last viewed on January 28, 2020.

       Exhibit 2: A true and correct copy of Alpena Alcona Area Credit Union’s Free & Fee

Disclosure. (See McCune Decl., ¶ 4, Ex. 2.) Judicial notice is appropriate because the accuracy

of this document may be readily determined from sources whose accuracy cannot be reasonably

questioned, as they are published on, and were retrieved from, Alpena Alcona Area Credit

Union’s own website at:

http://www.aaacu.com/files/alpena18/1/file/Fee%20Schedule%202019.pdf, last viewed on

January 28, 2020.

       Exhibit 3: A true and correct copy of American Heritage Credit Union’s Schedule of

Fees and Charges. (See McCune Decl., ¶ 5, Ex. 3.) Judicial notice is appropriate because the

accuracy of this document may be readily determined from sources whose accuracy cannot be

reasonably questioned, as they are published on, and were retrieved from, American Heritage

Credit Union’s own website at: https://www.americanheritagecu.org/docs/default-source/default-

document-library/pdfs/discloures-fees/fees/schedule-of-fees-8_15_18.pdf?sfvrsn=2d3f4f15_14,

last viewed on January 28, 2020.

       Exhibit 4: A true and correct copy of Azalea City Credit Union’s Fee Schedule. (See

McCune Decl., ¶ 6, Ex. 4.) Judicial notice is appropriate because the accuracy of this document

may be readily determined from sources whose accuracy cannot be reasonably questioned, as




                                               2
    Case: 1:19-cv-05965 Document #: 45 Filed: 01/28/20 Page 3 of 8 PageID #:794




they are published on, and were retrieved from, Azalea City Credit Union’s own website at:

https://www.azaleacitycu.com/index.php/resources/fee-schedule, last viewed on January 28,

2020.

        Exhibit 5: A true and correct copy of Columbia Credit Union’s Personal Fee Schedule.

(See McCune Decl., ¶ 7, Ex. 5.) Judicial notice is appropriate because the accuracy of this

document may be readily determined from sources whose accuracy cannot be reasonably

questioned, as they are published on, and were retrieved from, Columbia Credit Union’s own

website at: https://www.columbiacu.org/wp-content/uploads/Personal_Fee_Schedule.pdf, last

viewed on January 28, 2020.

        Exhibit 6: A true and correct copy of Elevations Credit Union’s Membership and

Account Agreement. (See McCune Decl., ¶ 10, Ex. 6.) Judicial notice is appropriate because the

accuracy of this document may be readily determined from sources whose accuracy cannot be

reasonably questioned, as they are published on, and were retrieved from, Elevations Credit

Union’s own website at: https://www.elevationscu.com/disclosures, last viewed on January 28,

2020.

        Exhibit 7: A true and correct copy of excerpts Wings Financial Credit Union’s Account

Agreement and Disclosure. (See McCune Decl., ¶ 11, Ex. 7.) Judicial notice is appropriate

because the accuracy of this document may be readily determined from sources whose accuracy

cannot be reasonably questioned, as they are published on, and were retrieved from, Wings

Financial Credit Union’s own

website at:

https://www.wingsfinancial.com/WingsFinancial/media/PDFs/Acct_Agreement_Disc.pdf, last

viewed on January 28, 2020.




                                                3
    Case: 1:19-cv-05965 Document #: 45 Filed: 01/28/20 Page 4 of 8 PageID #:795




        Exhibit 8: A true and correct copy of excerpts of First Citizens Bank’s Deposit Account

Agreement. (See McCune Decl., ¶ 12, Ex. 8.) Judicial notice is appropriate because the

accuracy of the document may be readily determined from sources whose accuracy cannot be

reasonably questioned, as they are published on, and were retrieved from First Citizens Bank’s

own website: https://www.firstcitizens.com/personal/banking/deposit-agreement, last viewed on

January 28, 2020.

        Exhibit 9: A true and correct copy of excerpts of First Hawaiian Bank’s Terms and

Conditions. (See McCune Decl., ¶ 13, Ex. 9.) Judicial notice is appropriate because the

accuracy of the documents may be readily determined from sources whose accuracy cannot be

reasonably questioned, as they are published on, and were retrieved from First Hawaiian Bank’s

own website at:

https://www.fhb.com/en/assets/File/Home_Banking/FHB_Online/Terms_and_Conditions_of_F

HB_Online_Services_RXP1.pdf, last viewed on January 28, 2020.

        Exhibit 10: A true and correct copy of excerpts of Navy Federal Credit Union’s

Overdraft Protection Service (OOPS) Disclosure. (See McCune Decl., ¶ 15, Ex. 10.) Judicial

notice is appropriate because 1) the disclosure is expressly referenced in paragraph 44 of the

Complaint, (Id., ¶ 14); and 2) because the accuracy of the documents may be readily determined

from sources whose accuracy cannot be reasonably questioned, as they are published on, and

were retrieved from Navy Federal Credit Union’s own website at:

:https://www.navyfederal.org/pdf/applications-forms/NFCU_657.pdf last viewed on January 28,

2020.

        Exhibit 11: A true and correct copy of excerpts of Golden 1 Credit Union’s Disclosure

of Account Information. (See McCune Decl., ¶ 16, Ex. 11.) Judicial notice is appropriate




                                                4
    Case: 1:19-cv-05965 Document #: 45 Filed: 01/28/20 Page 5 of 8 PageID #:796




because 1) the account agreement is expressly referenced in paragraph 44 of the Complaint, (Id.,

¶ 14); and 2) because the accuracy of the documents may be readily determined from sources

whose accuracy cannot be reasonably questioned, as they are published on, and were retrieved

from Golden 1Credit Union’s own website at: https://www.golden1.com/pdf/c-36.pdfl, last

viewed on January 28, 2020.

       Exhibit 12: A true and correct copy of excerpts of Suncoast Credit Union’s Account

Agreement and Disclosures. (See McCune Decl., ¶ 17, Ex. 12.) Judicial notice is appropriate

because 1) the Account Agreement and Disclosures is expressly referenced in paragraph 44 of

the Complaint, (Id., ¶ 14); and 2) because the accuracy of the documents may be readily

determined from sources whose accuracy cannot be reasonably questioned, as they are published

on, and were retrieved from Suncoast Credit Union’s own website at:

https://www.suncoastcreditunion.com/about-us/forms, last viewed on January 28, 2020.

       Exhibit 13: A true and correct copy of excerpts of San Diego County Credit Union’s

Account Disclosures. (See McCune Decl., ¶ 18, Ex. 13.) Judicial notice is appropriate because

1) the account agreement is expressly referenced in paragraph 44 of the Complaint, (Id., ¶ 14);

and 2) because the accuracy of the documents may be readily determined from sources whose

accuracy cannot be reasonably questioned, as they are published on, and were retrieved from San

Diego County Credit Union’s own website at https://www.sdccu.com/pdfs/account-

disclosures/account-disclosure/, last viewed on January 28, 2020.

       Exhibit 14: A true and correct copy of excerpts of MIDFLORIDA Credit Union’s

Overdraft Agreement and Disclosure. (See McCune Decl., ¶ 20, Ex. 14.) Judicial notice is

appropriate because the accuracy of the documents may be readily determined from sources

whose accuracy cannot be reasonably questioned, as they are published on, and were retrieved




                                                5
      Case: 1:19-cv-05965 Document #: 45 Filed: 01/28/20 Page 6 of 8 PageID #:797




from MIDFLORIDA Credit Union’s own website at: https://www.midflorida.com/terms-and-

conditions/overdraft-agreement/, last viewed on January 28, 2020.

        Exhibit 15: A true and correct copy of excerpts of Point Loma Credit Union’s Courtesy

Pay Disclosure. (See McCune Decl., ¶ 21, Ex. 15.) Judicial notice is appropriate because the

accuracy of the documents may be readily determined from sources whose accuracy cannot be

reasonably questioned, as they are published on, and were retrieved from Point Loma Credit

Union’s own website at: https://www.plcu.com/learn/disclosures/courtesy-pay, last viewed on

January 28, 2020.

        Exhibit 16: A true and correct copy of excerpts of State Employees Credit Union of

Maryland’s Terms and Conditions. (See McCune Decl., ¶ 22, Ex. 16.) Judicial notice is

appropriate because the accuracy of this document may be readily determined from sources

whose accuracy cannot be reasonably questioned, as they are published on, and were retrieved

from, State Employees Credit Union of Maryland’s own website at: https://www.secumd.org/-

/media/Disclosures/SECU/account-opening/Deposit_Account_Agreement.ashx, last viewed on

January 28, 2020.

       Exhibit 17: A true and correct copy of excerpts of JP Morgan Chase’s A Guide to Your

Account. (See McCune Decl., ¶ 23, Ex. 17.) Judicial notice is appropriate because the accuracy

of this document may be readily determined from sources whose accuracy cannot be reasonably

questioned, as they are published on, and were retrieved from, JP Morgan Chase’s own website

at:

https://www.chase.com/content/dam/chasecom/en/checking/documents/clear_simple_guide_total

.pdf, last viewed on January 28, 2020.




                                               6
    Case: 1:19-cv-05965 Document #: 45 Filed: 01/28/20 Page 7 of 8 PageID #:798




       In the event that the Court determines Defendant’s Motion to Dismiss, pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure, should be converted into a motion for summary

judgment, pursuant to Rule 56, Plaintiff’s respectfully request that they be afforded the

opportunity to conduct discovery, including written discovery and depositions of Defendant

under Rule 30(b)(6) prior to having to oppose such motion.

Dated: January 28, 2020                       Respectfully submitted,

                                              /s/ Richard D. McCune
                                              Richard D. McCune
                                              MCCUNE WRIGHT AREVALO, LP
                                              3281 E. Guasti, Road, Suite 100
                                              Ontario, California 91761
                                              Telephone:     909-557-1250
                                              Facsimile: 909-557-1275
                                              Email: rdm@mccunewright.com


                                              Taras Kick, CA Bar No. 143379
                                              Taras@kicklawfirm.com
                                              THE KICK LAW FIRM, APC
                                              815 Moraga Drive
                                              Los Angeles, California 90049
                                              Telephone: (310) 395-2988
                                              Facsimile: (310) 395-2088
                                              Email: Taras@Kicklawfirm.com

                                              Attorneys for Plaintiffs and the Putative Class




                                                 7
    Case: 1:19-cv-05965 Document #: 45 Filed: 01/28/20 Page 8 of 8 PageID #:799




                                CERTIFICATE OF SERVICE


       I certify that on January 28, 2020, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system which will send a notice of electronic filing to all CM/ECF

participants in the above-referenced matter.



                                                     /s/ Richard D. McCune
                                                     Richard D. McCune




                                                 8
